



Exhibit 10.1


EXELIXIS, INC.
ANNUAL CASH BONUS COMPENSATION PLAN FOR EXECUTIVES
1.    PURPOSE
The Exelixis, Inc. Annual Cash Bonus Compensation Plan for Executives (the
“Plan”) is designed to guide the consideration and provision, if warranted, of
annual cash bonuses to members of the senior management team at Exelixis, Inc.
(the “Company”). The Plan is intended to provide such individuals with
incentives and rewards for working to achieve outstanding performance against
their pre-defined performance objectives and to enhance the ability of the
Company and its affiliates to attract and retain highly talented individuals.
2.    ADMINISTRATION
The Plan will be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”). The Committee will have the sole
discretion and authority to administer and interpret the Plan, and the decisions
of the Committee will in every case be final and binding on all persons having
an interest in the Plan.
3.    PLAN YEAR
For purposes of the Plan, the Company’s fiscal year will be the “Plan Year”, and
the Plan will first apply to the Plan Year commencing on January 1, 2018.
4.    ELIGIBILITY
(a)    Participation
In order to be eligible to participate in the Plan for any Plan Year and be
considered a “Participant” for such Plan Year, an individual must be (as of the
first day of such Plan Year) or become (as of any later date during such Plan
Year) (i) an “officer” of the Company or any of its affiliates (within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
Rule 16a-1 thereunder) (a “Section 16 Officer”) or (ii) an Executive Vice
President of the Company or any of its affiliates (an “EVP”), and in each such
case, such participation will be effective as of such first day or such later
date during such Plan Year, as applicable.
Any other individual who is employed by the Company or any of its affiliates may
become a Participant if such individual is specifically so designated in writing
by the Committee, and in such case, such participation will be effective as of
the date specified by the Committee.
For each Plan Year, each Participant will be granted an opportunity to receive a
future payment under the Plan (an “Award”) for such Plan Year, the amount and
payment of which is (i) contingent upon achievement of the applicable
performance goals established by the Committee (as described in Section 5(b))
and (ii) subject to the terms and conditions of the Plan (including, but not
limited to, Section 5(d)).
(b)    Award Payments
Except as otherwise provided (i) in any other written plan or policy maintained
by the Company or any of its affiliates, (ii) in a written, binding agreement
between a Participant and the Company or any of its affiliates, or (iii) by the
Committee, in order to be eligible to receive payment of an Award for any Plan
Year, a Participant must meet the following criteria: (A) continue to be a
Section 16 Officer or an EVP (or other applicable level if such individual
became a Participant through a specific designation by the Committee) from the
date his or her participation in the Plan commences for such Plan Year through
the date that Awards for such Plan Year are paid under the Plan; and (B) comply
with any rules of the Plan established by the Committee.




1.



--------------------------------------------------------------------------------




5.    METHOD FOR ESTABLISHING AND DETERMINING AWARDS
(a)    Establishment of Target Awards
For each Plan Year, the Committee will establish the following for each
Participant: (i) a target award opportunity under the Plan (“Target Award”),
expressed either as a percentage of such Participant’s Base Salary or as a set
dollar amount, and which may be specified by individual name and/or position or
level; (ii) the percentage of such Target Award attributable to corporate
performance goals; and (iii) the percentage of such Target Award attributable to
individual performance goals, if applicable. The Committee will make such
determinations under this Section 5(a) at the times and in the manner determined
appropriate in its sole discretion and is not obligated to treat all
Participants similarly.
Notwithstanding the foregoing, if a Participant’s employment agreement or offer
letter agreement with the Company or any of its affiliates provides for a
greater target award opportunity than such Participant’s Target Award for any
Plan Year, then for purposes of the Plan, such greater target award opportunity
will be deemed to be such Participant’s Target Award for such Plan Year.
If a Participant is promoted to a position or level with a greater Target Award
during any Plan Year, such Participant’s Award will be calculated on a pro rata
basis, based on his or her time in each position or level during such Plan Year
and the applicable performance goals for such positions or levels for such Plan
Year.
For purposes of the Plan, “Base Salary” for a Participant means the total amount
of base salary or base pay earned by such Participant during the applicable Plan
Year while such individual is a Participant. Base Salary does not include any
bonuses, commissions or other incentive compensation, amounts received or
otherwise recognized in connection with equity awards, expense reimbursements,
relocation payments, overtime or shift differential payments, contributions made
by the Company or any of its affiliates under any employee benefit plan, the
value of any employee benefits or perquisites paid for by the Company or any of
its affiliates, or any other similar items of compensation. Base Salary will be
determined before any deductions for taxes or benefits and deferrals of
compensation pursuant to any plan sponsored by the Company or any of its
affiliates.
(b)    Establishment of Performance Goals
For each Plan Year, the Committee will establish the following: (i) one or more
corporate performance goals for such Plan Year; (ii) one or more individual
performance goals for each Participant for such Plan Year, if applicable; (iii)
the relative weights, if any, of such corporate and/or individual performance
goals; and (iv) such other terms and conditions of the Award, if any, the
Committee determines appropriate in its discretion (and in accordance with the
terms of the Plan). The Committee will make such determinations under this
Section 5(b) at the times and in the manner determined appropriate in its sole
discretion and is not obligated to treat all Participants similarly.
For each Plan Year, the corporate performance goals may be based on criteria
such as the following: sales or commercial goals; research, development and
clinical activities; financial metrics, including revenue, cash flow and net
income, cash balance, operating expenses and stock price performance; hiring,
retention, development of plans and other operational goals; commercial,
clinical and strategic collaborations and alliance management; acquisitions and
licensing or partnering transactions; manufacturing and supply goals; quality
goals; regulatory goals; and government affairs and public policy goals.
For each Plan Year, the individual performance goals for a Participant may be
based on such Participant’s contributions toward the achievement of the
corporate performance goals for such Plan Year, department goals for such
Participant’s area of accountability or responsibility, or other individual
goals derived from or related to the corporate performance goals for such Plan
Year.




2.



--------------------------------------------------------------------------------




(c)    Evaluation of Performance Results
Following the end of each Plan Year, the Committee will (i) determine whether
(and to what extent) the Company has achieved the corporate performance goals
established for such Plan Year pursuant to Section 5(b), with such level of
achievement to be expressed as a percentage, taking into account any relative
weighting of such performance goals (the “Corporate Performance Percentage”),
and (ii) determine whether to accept or modify the recommendations of the
President and Chief Executive Officer of the Company (the “CEO”) as to the level
of achievement of each Participant’s individual performance goals (except for
the CEO’s individual performance goals, if any) established for such Plan Year
pursuant to Section 5(b), and determine the level of achievement of the CEO’s
individual performance goals, if any, established for such Plan Year pursuant to
Section 5(b), in each case with such level of achievement to be expressed as a
percentage (the “Individual Performance Percentage”).
For each Plan Year, the Corporate Performance Percentage and/or the Individual
Performance Percentage for any Participant may exceed 100% in the event the
Company or such Participant exceeds the targeted level of achievement of the
applicable goals for such Plan Year, provided that in no event may such
Corporate Performance Percentage or Individual Performance Percentage exceed
200%.
(d)    Determination of Actual Awards
For each Plan Year, the Committee will determine the amount of any actual Award
for each Participant (which may be below, at or above such Participant’s Target
Award for such Plan Year), based on the following: (i) such Participant’s Target
Award for such Plan Year; (ii) the percentage of such Target Award attributable
to corporate performance goals; (iii) the percentage of such Target Award
attributable to individual performance goals, if applicable; (iv) the Corporate
Performance Percentage for such Plan Year; and (v) the Individual Performance
Percentage for such Participant for such Plan Year, if applicable.
Notwithstanding the foregoing, the Committee will have the discretion to reduce
the amount of any actual Award below the amount calculated under the terms of
the Plan and may take into consideration such other factors as it determines
appropriate, in its sole discretion, in determining the amount of any actual
Award for any Participant. Awards will additionally be subject to any maximum
limitation approved by the Committee for the applicable Plan Year.
6.    PAYMENT OF AWARDS
Following, and subject to, the Committee’s determination of actual Awards for a
Plan Year pursuant to Section 5(d), the Committee will approve the payment of
Awards for such Plan Year. The payment of Awards under the Plan will be made as
soon as practicable after such approval, but in no event later than 2½ months
following the end of the Plan Year with respect to which Awards are being paid.
All Awards under the Plan will be paid in the form of cash or, if approved by
the Committee, a Stock Award (as defined in the Exelixis, Inc. 2017 Equity
Incentive Plan) (the “EIP”) or any similar award under any other applicable
equity incentive plan adopted by the Company. The terms and conditions of any
such Stock Award (or similar award) will be determined by the Committee in its
sole discretion.
7.    MISCELLANEOUS
(a)    Withholding of Compensation. The Company (or its affiliate, if
applicable) will deduct and withhold from any amounts payable to Participants
under the Plan any amounts required to be deducted and withheld by the Company
(or its affiliate, if applicable) under the provisions of any applicable
federal, state, local or foreign statute, law, regulation, ordinance or order.
The Company and its affiliates reserve the right to require a Participant to
satisfy such deduction and withholding obligation in such manner as specified by
the Company (or its affiliate, if applicable) under applicable law in the event
that amounts payable to Participants under the Plan are not paid in the form of
cash.




3.



--------------------------------------------------------------------------------




(b)    Plan Funding. The Plan will be unfunded. Nothing contained in the Plan
will be deemed to require the Company or any of its affiliates to deposit,
invest or set aside amounts for the payment of any Awards under the Plan.
(c)    Amendment or Termination of the Plan. The Plan may be amended or
terminated at any time by the Committee.
(d)    No Guarantee of Continued Service. The Plan will not confer any rights
upon an employee to remain in service with the Company or any of its affiliates
for any specific duration or interfere with or otherwise restrict in any way the
rights of the Company or any of its affiliates to terminate an employee’s
service with the Company (or its affiliate, if applicable) for any reason, with
or without cause or notice.
(e)    No Assignment or Transfer. None of the rights, benefits, obligations or
duties under the Plan may be assigned or transferred by any employee or
Participant. Any purported assignment or transfer by any employee or Participant
will be void. Participation in the Plan does not give any individual any
ownership, security, or other rights in any assets of the Company or any of its
affiliates.
(f)    Validity. In the event any provision of the Plan is held invalid, void,
or unenforceable, the same will not affect, in any respect whatsoever, the
validity of any other provision of the Plan.
(g)    Governing Documents. Each Award under the Plan will be governed by the
provisions of the Plan as set forth herein. The Plan contains the entire
agreement between the Company (and its affiliate, if applicable) and each
Participant on this subject, and supersedes all prior bonus compensation plans
or programs of the Company or any of its affiliates and all other previous oral
or written statements regarding any such bonus compensation plans or programs.
(h)    Clawback/Recovery. All Awards and payouts under the Plan will be subject
to recoupment in accordance with any clawback policy that the Company or any of
its affiliates is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law. In addition, the Committee may
impose such other clawback, recovery or recoupment provisions in an individual
written agreement with the Participant as the Committee determines necessary or
appropriate, including but not limited to a reacquisition right in respect of a
previous payment under the Plan upon the occurrence of an event constituting
“Cause” (as defined in the EIP) or any similar term under any other applicable
equity incentive plan adopted by the Company. No recovery of compensation under
such a clawback policy will be an event giving rise to a right to resign for
“good reason” or “constructive termination” (or similar term) under any
agreement with the Company or any of its affiliates.
(i)    Governing Law. The rights and obligations of any employee under the Plan
will be governed by and interpreted, construed and enforced in accordance with
the laws of the State of California without regard to its or any other
jurisdiction’s conflicts of laws principles.




4.

